DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (lDS) submitted on October 29, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Response to Arguments
Applicant's arguments with respect to claims 1, 5, 26, and 27 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 26, and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamada (US Patent 7,365,779).
In regard to claim 1, note Yamada discloses a display device comprising a hardware processor (figure 2: 14) programmed to acquire (i) moving image data generated by an image-capturing device capturing images in front of the image-capturing device in a moving direction of the image-capturing device (column 1, lines 14-20, column 3, lines 55-60, column 4, lines 43-46) and (ii) velocity information
In regard to claim 3, note Yamada discloses that the hardware processor is programmed to make a region of the moving image to be displayed on the display screen smaller as the moving velocity increases (column 7, line 54 – column 8, line 5, figure 7: 34, and figures 13-14; the selected region a is output to the display 34, wherein the region a is selected based on the acquired velocity, such that the area is made smaller as the velocity increases).
In regard to claim 26, this is directed to a non-transitory computer-readable recording medium with an executable program stored thereon, the program causing a computer to execute the corresponding operation of claim 1.  Therefore, claim 26 has been analyzed and rejected as previously discussed with respect claim 1.  Additionally, Yamada discloses the use of a non-transitory computer-readable recording medium storing a program for controlling operation of the imaging device (column 3, line 55 – column 4, line 31, and figure 2: 14-15).
In regard to claim 27, note Yamada discloses a display device comprising a hardware processor (figure 2: 14) programmed to acquire (i) moving image data generated by an image-capturing device capturing images in front of the image-capturing device in a moving direction of the image-capturing device (column 1, lines 14-20, column 3, lines 55-60, column 4, lines 43-46) and (ii) information on movement of the image-capturing device during image-capturing by the image-capturing device (column 7, line 54 – column 8, line 5; moving speed is acquired for control of image region selection), and display a second region that is smaller than a first region of a moving image generated from the moving image data on a display screen if a moving velocity determined based on the information on movement that has been acquired .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Patent 7,365,779), in view of Nagao (US Pub. 2011/0134311).
In regard to claim 5, note Yamada discloses a display device comprising a hardware processor (figure 2: 14) programmed to acquire (i) moving image data generated by an image-capturing device capturing images in front of the image-capturing device in a moving direction of the image-capturing device (column 1, lines 14-20, column 3, lines 55-60, column 4, lines 43-46) and (ii) velocity information
Therefore, it can be seen that the primary reference fails to explicitly disclose that the hardware processor is programmed to perform image processing on a partial region of a moving image that is generated from the moving image data when displaying the moving image on a display screen, and display the moving image having the partial region subjected to the image processing.
In analogous art, Nagao discloses an imaging device that performs image processing on a partial region of the moving image, wherein the image processing perform image processing on a partial region of a moving image that is generated from the moving image data when displaying the moving image on a display screen (paragraphs 0069-0074, 0085-0088, figure 11, and figure 14).  Nagao teaches that performing image processing on a partial region of a moving image that is generated from the moving image data when displaying the moving image on a display screen is preferred in order to emphasis the displayed subject (paragraphs 0003-0005, 0009).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to perform image processing on a partial region of a moving image that is generated from the moving image data when displaying the moving image on a display screen, in order to emphasis the displayed subject, as suggested by Nagao.  And based on the combination of Yamada and Nagao, the regions set by Yamada are considered to be 
In regard to claim 6, note Yamada discloses that the hardware processor performs the image processing on a second region that is larger than a first region in an entire region of the moving image if the moving velocity of the image-capturing device becomes a second moving velocity that is higher than a first moving velocity (column 7, line 54 – column 8, line 5, figure 7: 34, and figures 13-14; the image is segmented into a main region and a background region and is output to the display 34, wherein the regions are selected based on the acquired velocity, such that the area “a” is made smaller as the velocity increases, and the area other than area “a” is made larger as the velocity increases).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN T TRAN/Primary Examiner, Art Unit 2697